 
Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 10th day of September, 2018 by and among ImageWare Systems, Inc., a
Delaware corporation (the “Company”), and the “Purchasers” named in that certain
Securities Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.
 
The parties hereby agree as follows:
 
1.
Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, any other Person that (either
directly or indirectly) controls, is controlled by, or is under common control
with the specified Person, and shall also include any Related Fund of such
Person. The term “control” includes the possession, directly or indirectly, of
the power to direct the management or policies of a Person, whether through the
ownership of securities, by contract or otherwise.
 
“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such Common Stock may hereinafter be reclassified.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Stock issued pursuant to the Purchase Agreement.
 
“Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, association,
trust, joint venture or any other entity, or a governmental authority.
 
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
 
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” means the (i) Conversion Shares and any other
securities issued or issuable with respect to or in exchange for Registrable
Securities, whether by merger, charter amendment or otherwise, and (ii) shares
of Common Stock issuable as dividends payable with respect to the Preferred
Stock; provided, that, a security shall cease to be a Registrable Security upon
sale pursuant to a Registration Statement or Rule 144 under the 1933 Act.
 
 
-1-

 
 
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by (i) such Person, (ii) an
Affiliate of such Person or (iii) the same investment manager, advisor or
subadvisor as such Person or an Affiliate of such investment manager, advisor or
subadvisor.
 
“Required Purchasers” means, as of any date of determination, the Purchasers
holding a majority of the Registrable Securities as of such date.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
 “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2.
Registration.
 
(a) Registration Statements.
 
(i) No later than 30 days from the date of this Agreement (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement (the “Initial Registration Statement”) covering the resale of all of
the Registrable Securities on a continuous basis pursuant to Rule 415 of the
Securities Act. The Initial Registration Statement filed hereunder shall be on
Form S-3; provided, that if Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (x) register
the resale of the Registrable Securities on another appropriate form and (y)
undertake to register the resale of Registrable Securities on Form S-3 as soon
as such form is available, provided, that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the staff of the SEC. No Purchaser shall be named as an
“underwriter” in the Initial Registration Statement without such Purchaser’s
prior written consent. Such Initial Registration Statement also shall cover, to
the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Initial Registration Statement shall
not include any shares of Common Stock or other securities for the account of
any other Person (including the Company) without the prior written consent of
the Required Purchasers. The Initial Registration Statement (and each amendment
or supplement thereto, and each request for acceleration of effectiveness
thereof) shall be provided in accordance with Section 3(c) to the Purchasers and
their counsel prior to its filing or other submission. If (i) the Initial
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline, or (ii) prior to the effective date of
the Initial Registration Statement, the Company shall fail to file any
pre-effective amendment to the Initial Registration Statement required to be
filed by the SEC or otherwise respond to comments from the SEC within 15 days
from the date of receipt of such comments (a “Response Failure”), the Company
will make payments to each Purchaser, as liquidated damages and not as a
penalty, in an amount equal to 1.0% of the aggregate Purchase Price paid by such
Purchaser for its Preferred Stock on the Closing Date pursuant to the Purchase
Agreement (such amount, with respect to each Purchaser, the “Investment Amount”)
for the first 30-day period or pro rata for any portion thereof following the
Filing Deadline for which no Initial Registration Statement is filed with
respect to the Registrable Securities, or following a Response Failure, as the
case may be, and 1.5% of such Purchaser’s Investment Amount for each 30-day
period thereafter or pro rata for any portion thereof for which no Initial
Registration Statement is filed with respect to the Registrable Securities, or
following a Response Failure, as the case may be; provided, that the maximum
payments to any Purchaser pursuant to this Section 2(a)(i) shall not exceed
12.0% of such Purchaser’s Investment Amount. Such payments shall constitute the
Purchasers’ exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief.
 
 
-2-

 
 
(b) Expenses. The Company will pay all expenses associated with each
Registration Statement (whether or not such Registration Statement becomes
effective), including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
the reasonable fees and expenses of counsel to, (i) with respect to the Initial
Registration Statement, the Required Purchasers, (ii) with respect to a Demand
Registration, the Requesting Holders and (iii) with respect to any Piggyback
Registration, Purchasers that at the relevant time hold at least a majority of
the Registrable Securities held by all Purchasers to be included in such
Piggyback Registration.
 
(c) Effectiveness of Registration Statements.
 
(i) The Company shall use its best efforts to have the Initial Registration
Statement declared effective as soon as practicable, but in no event later than
ninety (90) days after the date of this Agreement. The Company shall notify the
Purchasers by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Purchasers with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby. If (A) the Initial Registration Statement
covering the Registrable Securities is not declared effective by the SEC prior
to the earlier of (i) five (5) Business Days after the SEC shall have informed
the Company that no review of the Initial Registration Statement will be made or
that the SEC has no further comments on the Registration Statement and (ii) the
90th day after the date hereof; (B) after the Initial Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to such
Initial Registration Statement for any reason (including without limitation by
reason of a stop order, the Company’s failure to update the Initial Registration
Statement or on account of any event described in Section 3(h)) or the inability
of any Purchaser to sell the Registrable Securities covered thereby due to
market conditions; or (C) the Initial Registration Statement ceases to remain
continuously effective as to all Registrable Securities included thereunder,
then the Company will make payments to each Purchaser, as liquidated damages and
not as a penalty, in an amount equal to 1.0% of such Purchaser’s Investment
Amount for the first 30-day period or pro rata for any portion thereof following
the date by which such Initial Registration Statement should have been effective
and 1.5% of such Purchaser’s Investment Amount for each 30-day period thereafter
or pro rata for any portion thereof for which such Initial Registration
Statement should have been effective (the “Blackout Period”); provided, that the
maximum payments to any Purchaser pursuant to this Section 2(c) shall not exceed
16.0% of such Purchaser’s Investment Amount. Such payments shall constitute the
Purchasers’ exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief.
 
(d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in any Registration
Statement filed pursuant to the terms and conditions of this Agreement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires any Purchaser to be named as an
“underwriter”, the Company shall use its best efforts to persuade the SEC that
the offering contemplated by such Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Purchasers is an “underwriter”. The Purchasers shall
have the right to participate or have their counsel participate in any meetings
or discussions with the SEC regarding the SEC’s position and to comment or have
their counsel comment on any written submission made to the SEC with respect
thereto. No such written submission shall be made to the SEC to which the
Required Purchasers’, or, with respect to a Demand Registration, the Requesting
Purchasers’ (as such term is defined in Section 2(f)(i) below), counsel
reasonably objects. In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from such Registration Statement such
portion of the Registrable Securities that the SEC requires to be removed from
such Registration Statement, while still including the maximum number of
Registrable Securities permitted to be registered by the SEC under such
Registration Statement at such time (such removed Registrable Securities, the
“Cut Back Shares”), and/or (ii) agree to such restrictions and limitations on
the registration and resale of the Registrable Securities as the SEC may require
to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Purchaser as an “underwriter” in any Registration
Statement without the prior written consent of such Purchaser. Any cut-back
imposed on the Purchasers pursuant to this Section 2(d) shall be allocated,
first, among all securities that are not Registrable Securities (to the extent
previously permitted by the Required Purchasers, or, in the case of a Demand
Registration, by the Requesting Purchasers), and second, among the Purchasers on
a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Purchasers otherwise agree. In the event of any cut-back imposed on the
Purchasers pursuant to this Section 2(d), the Company will use its best efforts
to file with the SEC, as promptly as allowed by the SEC, one or more
Registration Statements on Form S-1 covering the resale of the Cut Back Shares
or such other form available to register for resale the Cut Back Shares. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is permitted to effect the registration of such Cut Back Shares using
Form S-3 in accordance with any SEC Restrictions (such date, the “Restriction
Termination Date” of such Cut Back Shares). From and after the Restriction
Termination Date applicable to any Cut Back Shares, all of the provisions of
this Section 2 (including the liquidated damages provisions) shall again be
applicable to any Cut Back Shares that are not included in a Registration
Statement prior to the Restriction Termination Date; provided, however, that (i)
the Filing Deadline for any Registration Statement including any Cut Back Shares
that have not otherwise been included in a Registration Statement that has been
declared effective shall be ten (10) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 120th day immediately after the Restriction Termination Date.
 
 
-3-

 
 
(e) Right to Piggyback Registration.
 
(i) If at any time following the date of this Agreement that any Registrable
Securities remain outstanding the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall, unless a holder of
Registrable Securities has provided written notice to the Company that it does
not want to receive such information, at each such time promptly give written
notice to the holders of the Registrable Securities of its intention to do so
(but in no event less than thirty (30) days before the anticipated filing date)
and, to the extent permitted under the provisions of Rule 415 under the 1933
Act, include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
fifteen (15) days after receipt of the Company’s notice (a “Piggyback
Registration”). Such notice shall offer the holders of the Registrable
Securities the opportunity to register such number of shares of Registrable
Securities as each such holder may request and shall indicate the intended
method of distribution of such Registrable Securities.
 
(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Purchasers must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2(b)) and subject to
the Purchasers entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2(e)(i) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the 1933 Act, the Company shall deliver written notice to the
Purchasers and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2(e) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under this Section 2. Any
Purchaser may elect to withdraw such Purchaser’s request for inclusion of
Registrable Securities in any Piggyback Registration by giving written notice to
the Company of such request to withdraw prior to the effectiveness of the
Registration Statement or the pricing of an underwritten offering, as
applicable.
 
(f) Demand Registration.
 
(i) At any time and from time to time after the Initial Registration Statement
has been declared effective, any Purchaser or group of Purchasers (acting
together) that own or control Registrable Securities representing at least fifty
percent (50%) of the then-issued and outstanding Registrable Securities
(collectively, the “Requesting Purchasers”), may deliver to the Company a
written notice (a “Demand Registration Notice”) informing the Company that such
Requesting Purchasers require the Company to register for resale some or all of
such Requesting Purchasers’ Registrable Securities not otherwise then registered
for resale by the Initial Registration Statement (a “Demand Registration”);
provided, however, that the Company will not be required to effect more than two
(2) Demand Registrations in accordance with this Agreement. Upon receipt of the
Demand Registration Notice, the Company will use best efforts to file with the
SEC as promptly as practicable after receiving the Demand Registration Notice,
but in no event more than sixty (60) days following receipt of the Demand
Registration Notice, a Registration Statement covering all requested Registrable
Securities (the “Demand Registration Statement”), and agrees to use best efforts
to cause the Demand Registration Statement to be declared effective by the SEC
as soon as practicable following the filing thereof, but in no event later than
ninety (90) days after the filing of such Demand Registration Statement. The
Company agrees to use best efforts to keep any Demand Registration Statement
continuously effective (including the preparation and filing of any amendments
and supplements necessary for that purpose) until such time as all of the
Registrable Securities covered thereby have been sold (“Minimum Effective
Period”).
 
(ii) Notice to Purchasers. The Company shall give written notice of the proposed
filing of any Demand Registration Statement to all Purchasers (other than the
Requesting Purchasers) as soon as practicable, and each such Purchaser who
wishes to participate in such Demand Registration Statement shall notify the
Company in writing within five (5) Business Days after the receipt by such
Purchaser of the notice from the Company, and shall specify in such notice the
number of Registrable Securities held by such Purchaser to be included in the
Demand Registration Statement. Upon the written request of any Purchaser,
delivered to the Company no later than five (5) Business Days after the
Company’s notice is delivered to such Purchaser (each such Purchaser, a “Joining
Purchaser”), to register, on the same terms and conditions as the Registrable
Securities otherwise being sold pursuant to such Demand Registration, any of its
Registrable Securities, the Company will use its best efforts to cause such
Registrable Securities to be included in the Demand Registration Statement
proposed to be filed by the Company on the same terms and conditions as any
Registrable Securities included therein.
 
-4-

 
 
3.
Company Obligations. The Company will use best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:
 
(a) use best efforts to cause the Initial Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Initial Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Initial Registration Statement may be sold without restriction and without the
need for current public information pursuant to Rule 144 (the “Effectiveness
Period”) and advise the Purchasers in writing when the Effectiveness Period has
expired;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to any Registration Statement and Prospectus as may be necessary to keep such
Registration Statement effective for, with respect to the Initial Registration
Statement, the Effectiveness Period and with respect to any Demand Registration
Statement, the Minimum Effective Period, and in any case to comply with the
provisions of the 1933 Act and the 1934 Act with respect to the distribution of
all of the Registrable Securities covered in any Registration Statement;
 
(c) provide copies to and permit counsel designated by the Purchasers to review
each Registration Statement and all amendments and supplements thereto no fewer
than seven (7) days prior to their filing with the SEC and not file any
Registration Statement or other document to which such counsel reasonably
objects;
 
(d) furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser that are covered by the
related Registration Statement;
 
(e) use best efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
 
(f) prior to any public offering of Registrable Securities, use best efforts to
register or qualify or cooperate with the Purchasers and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Purchasers and do any and all other acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by any Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;
 
 
-5-

 
 
(g) use best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed or quoted;
 
(h) immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period or the Minimum Effective Period, as applicable, upon
discovery that, or upon the happening of any event as a result of which, any
Prospectus includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
prepare, file with the SEC and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;
 
(i) otherwise use best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Purchasers in writing if, at any time during the
Effectiveness Period or Minimum Effective Period, as applicable, the Company
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Purchasers are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter);
 
(j) if during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
the Initial Registration Statement, the Company shall file as soon as reasonably
practicable an additional Registration Statement covering the resale by the
Purchasers of not less than the number of such Registrable Securities; and
 
(k) with a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction (including without volume
or manner-of-sale restrictions) and without the need for current public
information by the holders thereof pursuant to Rule 144 or any other rule of
similar effect and (B) such date as all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to each
Purchaser upon request, as long as such Purchaser owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration. The parties agree that nothing
contained herein shall limit the Company’s obligations under the Purchase
Agreement.
 
 
-6-

 
 
 
4.
Due Diligence Review; Information. The Company shall make available, upon
reasonable advance written notice, during normal business hours, for inspection
and review by the Purchasers, advisors to and representatives of the Purchasers
(who may or may not be affiliated with the Purchasers and who are reasonably
acceptable to the Company), all financial and other records, all SEC Documents
(as defined in the Purchase Agreement) and other filings with the SEC, and all
other corporate documents and properties of the Company as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Purchasers or any such representative,
advisor or underwriter in connection with such Registration Statement
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of the Registration Statement for the sole
purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the accuracy of such Registration
Statement.
 
The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Purchaser wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
5.
Obligations of the Purchasers.
 
(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of the Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement.
 
(b) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.
 
(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of an event pursuant to Section 3(h) hereof, such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to the
applicable Registration Statement covering such Registrable Securities, until
the Purchaser is advised by the Company that such dispositions may again be
made.
 
 
-7-

 
 
 
6.
Indemnification.
 
(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act (collectively, the “Purchaser
Indemnitees”), against any losses, claims, damages or liabilities, joint or
several, to which such Purchaser Indemnitee may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act or 1934 Act or any state securities
laws in connection with the performance of its obligations under this Agreement;
or (v) any failure to register or qualify the Registrable Securities included in
any such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Purchaser’s behalf and will promptly
reimburse such Purchaser Indemnitee for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Purchaser or
any such controlling person in writing specifically for use in such Registration
Statement or Prospectus. The indemnity provided in this Section 6(a) shall
survive the transfer of the Registrable Securities by any Purchaser to any other
Person.
 
(b) Indemnification by the Purchasers. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) (collectively, the
“Company Indemnitees”) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
the Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission is contained in any information furnished in writing by such Purchaser
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of a Purchaser be greater in amount than the dollar amount of the proceeds (net
of all underwriter’s discounts and expenses paid by such Purchaser in connection
with any claim relating to this Section 6 and the amount of any damages such
Purchaser has otherwise been required to pay by reason of such untrue statement
or omission) received by such Purchaser upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification under Section 6(a) or Section 6(b) (an “Indemnitee”) shall (i)
give prompt notice to the indemnifying party of any claim with respect to which
it seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the Indemnitee;
provided that any Indemnitee shall have the right to employ separate counsel and
to participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee unless (a) the indemnifying
party has agreed to pay such fees or expenses, or (b) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such Indemnitee or (c) in the reasonable judgment of
any such Indemnitee, based upon written advice of its counsel, a conflict of
interest exists between such Indemnitee and the indemnifying party with respect
to such claims (in which case, if such Indemnitee notifies the indemnifying
party in writing that such Indemnitee elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Indemnitee); and
provided, further, that the failure of any Indemnitee to give notice as provided
herein shall not relieve the indemnifying party of its obligations hereunder,
except to the extent that such failure to give notice shall materially adversely
affect the indemnifying party in the defense of any such claim or litigation. It
is understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all such Indemnitees. No indemnifying party will, except with the
consent of the Indemnitee, consent to entry of any judgment or enter into any
settlement that (i) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnitee of a release from all liability
in respect of such claim or litigation or (ii) includes a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of the
Indemnitee.
 
(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an Indemnitee or insufficient
to hold it harmless, other than as expressly specified therein, then the
indemnifying party shall contribute to the amount paid or payable by the
Indemnitee as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the Indemnitee and
the indemnifying party, as well as any other relevant equitable considerations.
No person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any person not
guilty of such fraudulent misrepresentation. In no event shall the contribution
obligation of a holder of Registrable Securities be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such holder in
connection with any claim relating to this Section 6 and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.
 
 
-8-

 
 
7.
Miscellaneous.
 
(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Purchasers. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
 
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.
 
(c) Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights and obligations
hereunder in connection with the transfer of Registrable Securities by such
Purchaser to such person, provided that such Purchaser complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected (such transferee, a "permitted
transferee").
 
(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Purchasers, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder (and shall have
acknowledged such assumption in writing), the term “Company” shall be deemed to
refer to such Person and the term “Registrable Securities” shall be deemed to
include the securities received by the Purchasers in connection with such
transaction unless such securities are otherwise freely tradable by the
Purchasers after giving effect to such transaction.
 
(e) Benefits of the Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement and except for any Indemnitee not a party hereto (solely with
respect to Section 6).
 
(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or other electronic means, which shall be deemed an
original.
 
(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
 
-9-

 
 
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(l) Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
to this Agreement fail to comply with any of the obligations imposed on them by
this Agreement and that in the event of any such failure, a non-breaching party
hereto will be irreparably damaged and will not have an adequate remedy at law.
Any such Person shall, therefore, be entitled to injunctive relief, specific
performance or other equitable remedies to enforce such obligations, this being
in addition to any other remedy to which such Person is entitled at law or in
equity. Each of the parties hereto hereby waives any defense that a remedy at
law is adequate and any requirement to post bond or other security in connection
with actions instituted for injunctive relief, specific performance or other
equitable remedies. Each of the parties hereto hereby agrees not to assert that
specific performance, injunctive relief and other equitable remedies are
unenforceable, violate public policy, invalid, contrary to law or inequitable
for any reason. The right of specific performance, injunctive relief and other
equitable remedies is an integral part of the transactions contemplated by this
Agreement.
 
(m) Recapitalizations, Exchanges, Etc. The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Registrable
Securities, to any and all shares of capital stock of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof
 
 
-10-

 
 
(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder are several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto or thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group or entity with respect
to such obligations or the transactions contemplated by this Agreement or any
other matters, and the Company acknowledges that the Purchasers are not acting
in concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or transactions. Without limiting the foregoing, no
Purchaser has agreed with any other Purchaser, and no term, provision,
obligation or agreement of any Purchaser set forth herein shall be deemed to
constitute an agreement with any other Purchaser, to act together for the
purposes of acquiring, holding, voting or disposing of equity securities of the
Company. Each Purchaser shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement with
respect to the obligations of the Company contained herein was solely in the
control of the Company, not the action or decision of any Purchaser, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Purchaser. It is expressly understood and agreed
that each provision contained in this Agreement is between the Company and an
Purchaser, solely, and not between the Company and the Purchasers collectively
and not between and among Purchasers.
 
(o) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Purchasers in this Agreement or otherwise conflicts with
the provisions hereof. Neither the Company nor any of its Subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.
 
(p) Prohibition on Filing Other Registration Statements. The Company shall not
file any other registration statements until all Registrable Securities are
registered pursuant to the Initial Registration Statement that is declared
effective by the staff of the Commission, provided that this Section 7(p) shall
not prohibit the Company from filing amendments to registration statements filed
prior to the date of this Agreement.
 
 
 
(Signature Pages Follow)
 
 
 


-11-

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The Company:  

IMAGEWARE SYSTEMS, INC.
 
 
 
By:_________________________
Name: Jim Miller
Title: Chief Executive Officer
 
 
 
-12-

 
The Purchasers:   

____________________________________
 
 
 
By:_______________________________
Name:
Title:
 
 
 
 
-13-
